Case 1:19-cv-08597-GBD Document 28 Filed 04/01/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIONAL RAILROAD PASSENGER

 

CORPORATION —
Plaintiff, :
-against- :
: 19 Civ. 8597 (GBD)
CITY OF NEW YORK, :
Defendant. :
—wj-e—- ge ke ke eee ee ee ee eB ee ee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:
Defendant’s time to respond to Plaintiff's complaint is extended from April 5, 2021 to July

6, 2021. The initial conference is adjourned from April 21, 2021 to July 21, 2021 at 9:45 am.

Dated: New York, New York
April 1, 2021
SO ORDERED.

Grae. b Donkde

GEG RGP’B. DANIELS
CegR States District Judge

 

 
